Scott, Judge,
delivered the opinion of the court.
This was a proceeding in partition, and the defendants in possession relied on the defence of twenty years adverse possession in themselves and those under whom they claim. A. Chouteau owned three undivided fourths of a tract of land containing 6002|- acres, and had a color of title to the remaining fourth. In 1820 and 1826, respectively, he made deeds for small portions of this tract of land, which tracts were desig*453natecl by metes and bounds. The tracts thus conveyed had been cultivated and possessed ever since. In 1837, the remaining portion of the tract was sold under proceedings in partition among the heirs of Chouteau, and the defendants claimed the land in controversy through a conveyance made in that procedure.
1. As the occupants under the deeds of 1820 and 1826 claimed by metes and bounds, and had no right, and did not pretend to exercise any acts of ownership over the rest of the tract, no principle is perceived, on which the defendants can derive any assistance from their occupation, in establishing an adverse possession in themselves and those under whom they claim. The other judges concurring, the judgment will be affirmed.